245 F.2d 236
Doris and Orval IDEMA, Appellants,v.Robert DE GLOPPER, Appellee.
No. 12932.
United States Court of Appeals Sixth Circuit.
Feb. 19, 1957.

Rosemary Scott, Grand Rapids, Mich., for appellants.
Robert W. Dilley, Grand Rapids, Mich., for appellee.
Before ALLEN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This appeal attacks an order of the District Court affirming an order of the Referee in Bankruptcy granting a discharge to the bankrupt appellee.  Objections were filed by appellant creditors to the discharge and the discharge was denied by the Referee in Bankruptcy on April 8, 1955.  Upon petition to review the order of the Referee denying discharge, the District Court, after full hearing, overruled and dismissed appellant creditors' objections to the discharge, reversed and set aside the order of the Referee entered April 8, 1955, and remanded the matter to the Referee for further proceedings in accordance with the opinion of the District Court.  On February 20, 1956, the Referee granted the Bankrupt a discharge which order was affirmed by the District Court on April 6, 1956.


2
The findings of fact set forth in the careful and detailed opinion of the District Court entered February 10, 1956, 138 F. Supp. 928, are supported by the record and the conclusions are in accordance with the applicable law.  7 Remington on Bankruptcy, 5th Ed., § 3327, pp. 575-581; Kansas Federal Credit Union v. Niemeier, 10 Cir., 227 F.2d 287, 290; International Harvester Company of America v. Carlson, 8 Cir., 217 F. 736, 739; In re Cleveland, D.C.W.D.Mich., 40 F. Supp. 343.


3
The order of the District Court affirming the order of the Referee in Bankruptcy, entered February 20, 1956, granting the bankrupt a discharge, is hereby affirmed.